Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Species I in the reply filed on 10/22/2021 is acknowledged.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “fuel supply means” in claim 1.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, and 4-11 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Peng (CN105823094), which shows all of the claimed limitations.  Peng shows: 
1. A portable outdoor stove comprising a gas control valve 6,23, the gas control valve being dockable by a fuel supply means 7; a burner unit 13 provided on the gas control valve (fig. 4,6); and a plurality of supports 3 attached to the portable outdoor stove, the supports being foldable at least between a first position and a second position (fig. 1,2); wherein in the first position, the supports are adapted to provide a hold for a receptacle 5 such as a pot to be heated by the burner unit (fig. 2,6); wherein in the second position, the supports are adapted to form a (fig. 1).  
2. The portable outdoor stove according to claim 1, wherein in the second position, the supports cover the gas control valve in addition to the burner unit (fig. 1).  
4. The portable outdoor stove according to claim 1, wherein each support of the plurality of supports comprises a pad area 31 at its distal end with respect to the burner unit, such that when the supports are in the second position, the respective pad areas together form a top cover facing away from the burner unit (fig. 6).  
5. The portable outdoor stove according to claim 4, wherein when the supports are in the first position, the respective pad areas together provide additional surface area for placing the receptacle on the additional surface area (fig. 6).  
6. The portable outdoor stove according to claim 1, wherein in the second position, the cover formed by the supports has a cylindrical cross-section (fig. 1).  
7. The portable outdoor stove according to claim 1, wherein in the second position, the cover formed by the supports has a polygonal cross-section (fig. 2,6).  
8. The portable outdoor stove according to claim 1, wherein each support of the plurality of supports is moveable independently from the other supports of the plurality of supports, between the first and the second position (fig. 3 – appear to be capable of performing the claimed function).  
9. The portable outdoor stove according to claim 1, wherein each support of the plurality of supports is attached to the gas control valve by a respective hinge (fig. 2,3).  
10. The portable outdoor stove according to claim 9, wherein each respective hinge is equipped with a snap-in spring mechanism 12, such that each support of the plurality of supports is adapted to snap into the first or the second position, respectively (fig. 1,2,3).  
11. The portable outdoor stove according to claim 1, further comprising a locking mechanism configured to lock the supports in the first or the second position, respectively (inherent, via friction in the least case scenario).  

Claims 1-5 and 7-11 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Goto (US6505620), which shows all of the claimed limitations.  Goto shows: 
1. A portable outdoor stove comprising a gas control valve 14,17,18, the gas control valve being dockable by a fuel supply means 2 (fig. 5); a burner unit 28 provided on the gas control valve (fig. 4,6); and a plurality of supports 3 attached to the portable outdoor stove, the supports being foldable at least between a first position and a second position (fig. 2); wherein in the first position, the supports are adapted to provide a hold for a receptacle such as a pot to be heated by the burner unit (fig. 2); wherein in the second position, the supports are adapted to form a cover around the burner unit such that the burner unit does not project outside the cover (fig. 3).  
2. The portable outdoor stove according to claim 1, wherein in the second position, the supports cover the gas control valve in addition to the burner unit (fig. 3).  
3. The portable outdoor stove according to claim 1, wherein the plurality of supports consists of three supports such that the supports form a tripod-like holding structure when folded into the first position (fig. 2).  
4. The portable outdoor stove according to claim 1, wherein each support of the plurality of supports comprises a pad area at its distal end with respect to the burner unit, such that when the supports are in the second position, the respective pad areas together form a top cover facing away from the burner unit (fig. 2).  
5. The portable outdoor stove according to claim 4, wherein when the supports are in the first position, the respective pad areas together provide additional surface area for placing the receptacle on the additional surface area (fig. 2).  
7. The portable outdoor stove according to claim 1, wherein in the second position, the cover formed by the supports has a polygonal cross-section (fig. 3).  
8. The portable outdoor stove according to claim 1, wherein each support of the plurality of supports is moveable independently from the other supports of the (fig. 2,3,9 – appear to be capable of performing the claimed function).  
9. The portable outdoor stove according to claim 1, wherein each support of the plurality of supports is attached to the gas control valve by a respective hinge (fig. 2,3,9).  
10. The portable outdoor stove according to claim 9, wherein each respective hinge is equipped with a snap-in spring mechanism 60, such that each support of the plurality of supports is adapted to snap into the first or the second position, respectively (fig. 2,3,9).  
11. The portable outdoor stove according to claim 1, further comprising a locking mechanism configured to lock the supports in the first or the second position, respectively (fig. 9).  


Allowable Subject Matter
Claims 12-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  These references disclose devices with many of the claimed components.  Nevertheless, in order to avoid overburdening the applicant with redundant rejections, these references were not applied.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFRED BASICHAS whose telephone number is 571 272 4871.  The examiner can normally be reached on Monday through Friday during regular business hours.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Tech Center telephone number is 571 272 3700.

December 2, 2021
/ALFRED BASICHAS/Primary Patent Examiner, Art Unit 3762